DETAILED ACTION
This action is responsive to the application No. 16/395,156 filed on April 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/30/2020 responding to the Office action mailed on 08/31/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-18, 21, 22 and newly added claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2007/0148899).

Regarding Claim 1, Kim (see, e.g., Fig. 2), teaches a semiconductor package device, comprising:
a first conductive layer 24 (see, e.g., par. 0022);
a semiconductor wall 30 disposed on the first conductive layer 24 (see, e.g., par. 0025);
a first conductive wall 26 disposed on the first conductive layer 24 (see, e.g., par. 0023); and
an insulation layer 25 disposed on the first conductive layer 24 and between the semiconductor wall 30 and the first conductive wall 26 (see, e.g., par. 0022).

Regarding Claim 23, Kim teaches all aspects of claim 1.  Kim (see, e.g., Fig. 2), teaches a conductive element 28 electrically isolated from the first conductive layer 24, wherein the conductive element 28 covers the first conductive wall 26 (see, e.g., par. 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abiko (US 2005/0205918) in view of Lu (US 2012/0212877).

Regarding Claim 1, Abiko (see, e.g., Figs. 1, 6), teaches a semiconductor package device, comprising:
a first conductive layer 105 (see, e.g., par. 0039);
a wall 111 (i.e., rightmost element 111) disposed on the first conductive layer 105 (see, e.g., par. 0040);
a first conductive wall 111 (i.e., interdigitated element 111) disposed on the first conductive layer 105; and
an insulation layer 112 disposed on the first conductive layer 105 and between the wall 111 and the first conductive wall 111 (see, e.g., par. 0041).
Abiko is silent with respect to the claim limitation that the wall disposed on the first conductive layer is a semiconductor wall.
Abiko discloses the claimed invention except for the use of a Cu wall instead of a semiconductor wall (see, e.g., par.0042).  Lu (see, e.g., par. 0049), in similar interdigitated capacitor structures, on the other hand, teaches that doped polysilicon and Cu are equivalent materials known in the art.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention, one skilled in the art could KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 2, Abiko and Lu teach all aspects of claim 1.  Abiko (see, e.g., Figs. 1, 6), teaches the wall 111 made of Cu (see, e.g., Abiko, par. 0040) and Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).  

Regarding Claim 5, Abiko and Lu teach all aspects of claim 1.  Abiko (see, e.g., Figs. 1, 6), teaches that the wall 111 (i.e., rightmost element 111) is disposed directly on the first conductive layer 105 and electrically connected to the first conductive layer 105.
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).

Regarding Claim 6, Abiko and Lu teach all aspects of claim 1.  Abiko (see, e.g., Figs. 1, 6), teaches a connection element 117 disposed on the wall 111 (see, e.g., par. 0043).  
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).

Regarding Claim 7, Abiko and Lu teach all aspects of claim 6.  Abiko (see, e.g., Figs. 1, 6), teaches that the connection element 117 is in contact with the wall 111.  
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).

Regarding Claim 8, Abiko and Lu teach all aspects of claim 1.  Abiko (see, e.g., Figs. 1, 6), teaches that the wall 111 has a first surface (i.e., bottom surface of rightmost element 111).
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).
Abiko does not show that the wall has a first uneven surface.  
However, this claim limitation is merely considered a change in the shape of the first surface in Abiko’s device.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the first surface30 in Abiko’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed uneven surface, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in Abiko’s device.


The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 9, Abiko and Lu teach all aspects of claim 8.  Abiko (see, e.g., Figs. 1, 6), teaches that the wall 111 has a second surface opposite the first surface (i.e., top surface of rightmost element 111).  
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).
Abiko does not show that the wall has a second uneven surface.  


Regarding Claim 10, Abiko and Lu teach all aspects of claim 8.  Abiko (see, e.g., Figs. 1, 6), teaches that the wall 111 has a second surface adjacent to the first surface (i.e., side surface of rightmost element 111).
Lu teaches that doped polysilicon and Cu are equivalent materials known in the art (see, e.g., Lu, par. 0049).
 Abiko does not show that the wall has a second uneven surface.  
See also the comments stated above in claim 8 regarding criticality of shapes which are considered repeated here.

Regarding Claim 21, Abiko and Lu teach all aspects of claim 1.  Abiko (see, e.g., Figs. 1, 6), teaches a second conductive wall 113 (i.e., rightmost element 113) disposed on the first conductive layer 105 and separated from the first conductive layer 105 by the insulation layer 112.  

Regarding Claim 22, Abiko and Lu teach all aspects of claim 21.  Abiko (see, e.g., Figs. 1, 6), teaches an electrode 113 (i.e., inner element 113) disposed between the first conductive wall 111 and the second conductive wall 113 (i.e., rightmost element 113), wherein the electrode 113 is surrounded by the insulation layer 112.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abiko (US 2005/0205918) in view of Lu (US 2012/0212877) and further in view of Gambino (US 2016/0372372).

Regarding Claims 3 and 4, Abiko and Lu teach all aspects of claim 2.  Lu teaches a doped semiconductor but does not specify that the dopant comprises n-type dopant or p-type dopant (see, e.g., Lu, par. 0049).
Gambino (see, e.g., par. 0016), on the other hand, teaches that the semiconductor material comprising the contact plug 30 may be polysilicon (i.e., polycrystalline silicon) containing a dopant (e.g., an n-type dopant from Group V of the Periodic Table (e.g., phosphorus (P), arsenic (As), or antimony (Sb)) or a p-type dopant from Group III of the Periodic Table (e.g., boron)) in a concentration effective to enhance its electrical conductivity and to either impart either n-type or p-type conductivity to the polysilicon.
It would have been obvious to one of ordinary skill in the art at the time of filing to dope the polysilicon of Lu’s device either with n-type dopants or p-type dopants, as taught by Gambino, to enhance its electrical conductivity and to either impart n-type or p-type conductivity to the polysilicon.

Allowable Subject Matter
Claims 11-18 are allowed.

Response to Arguments
Applicant’s arguments filed on 11/30/2020 have been fully considered but are not persuasive.


The Office Action asserts that one of ordinary skill in the art would have found it obvious to substitute Cu of Abiko with doped polysilicon of Lu. 
Abiko describes that all connection plugs 111 are formed with the same materials and-7-4814-7677-9731.1Atty. Dkt. No. 102351-1320A01727/US8635 can be formed by using the same process.  Therefore, if one of the connection plugs 111, made of W and Cu films, is replaced by another material, such as polysilicon, additional processing steps will be required (e.g., an additional photolithography operation has to be performed in order to fill the holes 121 with different materials).
Lu only discloses that the conductive material may include copper, aluminum, titanium nitride (TiN), and doped polysilicon.  However, Lu does not disclose or suggest replacing one of the connection plugs with a different material.  
Therefore, one of ordinary skill in the art would have no motivation to replace the rightmost connection plugs 111 with doped polysilicon as alleged by the Office Action. 

The examiner responds:
Replacing all the connection plugs of Abiko with the doped polysilicon of Lu will still meet the limitations recited in claim 1.  Thus, it is not necessary to provide additional photolithography operations to replace one of the connection plugs and fill the hole with different materials since all the holes can be filled with the same doped polysilicon material using the same process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/
Primary Examiner, Art Unit 2814